Citation Nr: 1608850	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  08-09 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to the service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to July 1992. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. The Board notes that during the course of the appeal, the Veteran's claims file/electronic file was temporarily brokered to the Huntington, West Virginia, VA Regional Office.

In October 2011, June 2014, and July 2015, the Board remanded the claim for additional development and adjudicative action. The case has been returned to the Board for further appellate review.

The current appeal was processed as part of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, hypertension is caused by the Veteran's service-connected PTSD.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension, as secondary to the service-connected PTSD, have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). The Court, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.

Given the favorable disposition of the claim on appeal, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished. 

The Merits of the Claim

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

A three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))). 

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard. See Walker, 708 F.3d at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases."). When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Id. Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned. Id. If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim. Id. 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b). Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a). Walker, 708 F.3d at 1338. Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met. Id. at 1338-39. 

Service connection may also be granted for disability that is proximately due to or the result of a service connected disability. See 38 C.F.R. § 3.310(a). The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service connected disability by a service connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition. See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service connected disability, and (3) a medical nexus evidence establishing a connection between the current disability and the service connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of the inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. Layno v. Brown, 6 Vet. App. 465 (1994). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service-connected mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran contends that his hypertension is caused by his military service, and in the alternative, his service-connected PTSD. Although the Veteran has expressed two theories of entitlement, the Board is granting service connection for hypertension on a secondary basis. Therefore, any discussion of service connection for hypertension on a direct basis is moot.

As previously stated, to prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.

The Veteran has been diagnosed with hypertension since 1992, as reflected in a July 2011 private medical report, and his PTSD is service-connected. These components satisfy the first and second elements of a claim for secondary service connection. Wallin, 11 Vet. App. at 512. The issue is whether there is medical nexus evidence establishing a connection between the hypertension and the service-connected PTSD. Id. 

In November 2003, the Veteran was afforded a VA examination for his hypertension. He reported being initially diagnosed with hypertension in 1992. After physical examination testing, the examiner diagnosed the Veteran with hypertension. The examiner noted that he did not have access to the claims file, but concluded that the hypertension is not related to his diabetes and service-connected PTSD. As the examiner failed to provide a rationale as to the conclusion reached in the November 2003 VA examination report, the Board remanded the claim for an additional VA examination and medical opinion regarding the etiology of the Veteran's hypertension. See the October 2011 Board remand. 

The Veteran was afforded a second VA examination in December 2011. The Veteran reported having elevated blood pressure readings during his military service and denied a diagnosis of hypertension while on active duty. After discharge from service, the Veteran stated that he was diagnosed with hypertension in the late 1990s and prescribed medication. After review of the claims file and physical examination testing, the examiner diagnosed the Veteran with hypertension, and opined that the hypertension is less likely than not incurred in or caused by the claimed in-service injury, event, or illness. The examiner acknowledged the evidence of elevated blood pressure readings while on active duty, as well as no specific diagnosis of hypertension or treatment during the Veteran's military service. The examiner concluded that the Veteran was actually not diagnosed with hypertension until 2006, as per his review of the claims file, and not prescribed medication for hypertension until 2008.  The examiner stated that since he was not diagnosed with hypertension until 2006, the hypertension is not related to service. 
In a May 2012 addendum opinion, the same examiner concluded that it is less likely as not that the Veteran's hypertension was caused by or aggravated by the service-connected PTSD because there is no specific medical evidence available to support the Veteran's claim. As the examiner failed to consider medical evidence suggesting the Veteran may have had hypertension prior to 2006, namely, the November 2003 VA examination report and the July 2011 private medical opinion, the Board remanded the claim for a supplemental opinion. See the June 2014 Board remand. 

In September 2014, the claims file was sent to a VA physician for a subsequent medical opinion. According to the September 2014 VA opinion, the examiner noted that she was a psychologist and deferred the diagnosis of hypertension to a physician. She also deferred the analysis of the Veteran's blood pressure readings during service and the contribution of the Veteran's weight, diabetes, and high cholesterol to the physician. She noted that research has shown that the Veteran's multiple conditions have been correlated with hypertension, including a history of alcohol use, obesity, diabetes, high cholesterol, and PTSD. Given the multiple contributing factors to the Veteran's hypertension, the VA psychologist concluded that it is less likely as not that the Veteran's hypertension is caused by, aggravated by, or a result of the Veteran's service-connected PTSD. Again, the Board determined that this opinion was inadequate, as the file was never sent to a physician to opine on the matters the VA psychologist deferred. The Board concluded that the opinion of the VA psychologist was not competent evidence as to the etiology of the Veteran's hypertension. See the July 2015 Board remand. As such, an additional supplemental opinion was elicited. 

In October 2015, a supplemental opinion was obtained by a VA physician. After review of the record and medical literature, the VA physician concurred with the Veteran's diagnosis of essential hypertension. The VA physician concluded that although an association between PTSD and hypertension has been established, there is no preponderance of the Veteran's objective medical evidence indicating that his hypertension was "solely" caused by his service-connected PTSD. 

There need not be a certainty of probative evidence in order for a claim to be granted. There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claims, but such would not materially assist the Board in this determination. However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52 (1993); see also Massey v. Brown, 7 Vet.App. 204 (1994). 

In view of the above, the evidence is at least evenly balanced regarding the question of whether the Veteran's hypertension is caused by his service-connected PTSD, if not weighing more in favor of a finding that his service-connected PTSD caused his hypertension. Although the October 2015 VA physician concluded that his hypertension was not solely caused by the service-connected PTSD, the language clearly suggests that the service-connected PTSD is at least one of the contributing factors in causing the Veteran to have hypertension. In cases where the evidence is evenly balanced, the claimant prevails. See Gilbert, 1 Vet. App. at 53-54. 

Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for hypertension, as secondary to service-connected PTSD is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for hypertension, as secondary to the service-connected PTSD, is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


